Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 19-CV-0987

                          KEVIETTE HOLMES, APPELLANT,

                                         V.

                        DISTRICT OF COLUMBIA, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                                 (CAB-7609-17)

                      (Hon. Elizabeth C. Wingo, Trial Judge)

(Submitted February 11, 2021                            Decided January 27, 2022)

      Andrew P. McGuire for appellant.

      Karl Racine, Attorney General, Loren L. AliKhan, Solicitor General, Caroline
S. Van Zile, Principal Deputy Solicitor General, Carl J. Schifferle, Deputy Solicitor
General, and Richard S. Love, Senior Assistant Attorney General, for appellee.


      Before EASTERLY, MCLEESE, and DEAHL, Associate Judges.


      DEAHL, Associate Judge: Keviette Holmes sued the District of Columbia and

two of its police officers for wrongful eviction. Ms. Holmes’s complaint alleged

that she arrived home one day to find somebody claiming to be the home’s new

owner changing the locks on her doors. She called 911 and reported that a man was
                                          2

changing the locks on “her home” and trying to “put her out.” When officers arrived,

Ms. Holmes explained to them that her father rented the home and she had been

living in it for the past two years. After the individual changing the locks apparently

indicated to the officers that he had recently purchased the home, the officers

directed Ms. Holmes to leave upon threat of arrest, which she did. Upon the

District’s motion, the trial court dismissed Ms. Holmes’s wrongful eviction claims

against the District for failure to state a claim. Ms. Holmes maintains on appeal that

this dismissal was in error. We agree and reverse.



                                          I.



      Ms. Holmes’s second amended complaint, the subject of the trial court’s

dismissal order, alleged the following: In 1998, Gwendolyn Rich and her husband

purchased the property at 1903 Good Hope Road SE. Their son, Alex Rich, began

managing the property sometime thereafter and rented it to James Holmes, Keviette

Holmes’s father, in 2011. Four years later, Mr. Holmes was hit by a bus and placed

in a nursing home while recovering from his injuries. During her father’s absence,

Ms. Holmes moved into the property, notified Mr. Rich of her intention to stay, and

began paying rent. She paid rent every month through November of 2017, when she

alleges she was wrongfully evicted.
                                           3

      Several months prior, in July 2017, Alex Rich had approached Ms. Holmes

stating his intention to sell the home and offering to pay her and her father $30,000

if they voluntarily vacated. Ms. Holmes refused the offer. Two months later, the

Holmeses received a form notice from the Riches indicating that they had entered

into a contract to sell the property to Ryan Pulliam. The notice further advised Mr.

Holmes of his right to purchase the property with a matching offer under the

District’s Tenant Opportunity to Purchase Act, or TOPA. See D.C. Code § 42-

3404.02 (2020 Repl.). Within weeks, Mr. Holmes arranged to sell his TOPA rights

to a developer named Brian Bailey, on the condition that the Holmeses could remain

as tenants in their home. Mr. Bailey then notified Mr. Rich that he had been assigned

Mr. Holmes’s TOPA rights and was exercising those rights to purchase the property.

In October 2017, Ms. Holmes was notified that her father was ready to be discharged

from the nursing home, and she began arranging for his return home. At the same

time, Mr. Rich told Ms. Holmes that he did not want her and her father to return to

the property because he intended to sell it to a third party other than Mr. Bailey, their

TOPA rights notwithstanding. Mr. Rich then sold the property to Mr. Pulliam on or

around November 8, 2017.



      That same day, Ms. Holmes returned home to find Mr. Pulliam on the front

porch. Mr. Pulliam told her that he was changing the locks and that she would have
                                         4

to leave, and physically blocked her from entering.        Ms. Holmes eventually

persuaded Mr. Pulliam to let her inside the house to retrieve her phone, and once she

did so, she called 911 and reported that “a man was trying to change the locks to her

home and put her out.” Police officers arrived on the scene about an hour later and

spoke with Mr. Pulliam, who showed them an unspecified document. The officers

next spoke with Ms. Holmes, who explained that her father rented the home and she

had been living there for the past two years. The officers instructed Ms. Holmes to

“leave the premises, pack a bag, and go,” and made clear that she would be arrested

“for unlawful entry and trespassing if she did not vacate as ordered.” Ms. Holmes

packed a small bag of things and left.



      Ms. Holmes filed a lawsuit against Mr. Rich within the week. The litigation

that followed was somewhat complex.          The trial court entered a preliminary

injunction concluding there was a wrongful eviction and permitting the Holmeses

“to move back into the home.” There were a number of defendants and claims—

some settled, some dismissed—including successful cross-claims brought by Mr.

Pulliam against the Riches. 1 However, the only claim at issue in this appeal is Ms.

Holmes’s claim against the District of Columbia for wrongful eviction.


      1
        Mr. Rich appealed the judgment against him and in favor of Mr. Pulliam,
and that appeal was consolidated with this one. Mr. Rich never filed an opening
                                           5

      Upon the District’s motion, the trial court dismissed the wrongful eviction

claim as set forth in Holmes’s second-amended complaint, without prejudice, in an

oral ruling from the bench. While the court found it to be a “close case,” it ultimately

concluded Ms. Holmes failed to allege the District’s officers intended to oust a

tenant, as it believed to be required for the intentional tort of wrongful eviction. The

trial court stressed that while Ms. Holmes told responding officers “this is my

home,” that statement “is not the same as I have a right to be here, I paid rent, here

is my lease.” In the trial court’s view, Ms. Holmes’s allegations therefore did not

indicate anything more than that the officers believed they were ejecting a mere

trespasser from the premises, rather than a tenant. The officers were ultimately

mistaken about that, the court acknowledged, but in its view, their mistake evinced

mere negligence rather than an intentional eviction. The court further opined that as

a practical matter the officers needed to do something to resolve the impasse—“if

they leave [both Mr. Pulliam and Ms. Holmes] there, they do nothing, that’s going

to be irresponsible.”




brief despite repeated orders from this court indicating that his failure to do so would
result in the dismissal of his appeal. We therefore dismiss that appeal, No. 19-CV-
1005, via an order issued contemporaneously with this Opinion.
                                         6

      Holmes timely appealed the dismissal of her wrongful eviction claim. See

Perry v. District of Columbia, 474 A.2d 824, 825-26 (D.C. 1984) (“[D]ismissal of a

complaint, even without prejudice, is sufficiently drastic to be deemed final, and

therefore appealable.”).



                                        II.



      We review the “dismissal of a claim pursuant to a 12(b)(6) motion de novo,

‘presuming the complaint’s factual allegations to be true and construing them in the

light most favorable to [the plaintiff].’” Calomiris v. Calomiris, 3 A.3d 1186, 1190

(D.C. 2010) (quoting Bleck v. Power, 955 A.2d 712, 715 (D.C. 2008)). “To survive

a motion to dismiss, a complaint must set forth sufficient facts to establish the

elements of a legally cognizable claim.” Woods v. District of Columbia, 63 A.3d

551, 552-53 (D.C. 2013). While this pleading standard requires a plaintiff to allege

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation,” it

“does not require ‘detailed factual allegations.’” Potomac Dev. Corp. v. District of

Columbia, 28 A.3d 531, 544 (D.C. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)).
                                            7

      The only issue on appeal is whether Ms. Holmes adequately pled a claim of

wrongful eviction against the District. 2 “In order to establish wrongful eviction, a

tenant must prove that the landlord performed ‘some act of a permanent character

with the intention and effect of depriving the tenant of the enjoyment of the . . .

premises . . . .’” Hinton v. Sealander Brokerage Co., 917 A.2d 95, 101 (D.C. 2007)

(quoting Int’l Comm’n on Eng. in Liturgy v. Schwartz, 537 A.2d 1303, 1305 (D.C.

1990)). “A tenant has a right not to have his or her possessions interfered with except

by lawful process, and violation of that right gives rise to a cause of action in tort.”

Young v. District of Columbia, 752 A.2d 138, 142 (D.C. 2000) (quoting Mendes v.

Johnson, 389 A.2d 781, 787 (D.C. 1978) (en banc), abrogated in part on other

grounds by Davis v. Moore, 772 A.2d 204, 230 (D.C. 2001) (en banc)). Liability for

wrongful eviction extends not just to landlords, but to those, including the District

via its police officers, who intentionally assist the landlord in effectuating a wrongful

eviction. See id. at 145 & n.15 (reversing summary judgment granted in favor of the



      2
         There is an irrelevant dispute in the parties’ briefs regarding whether the trial
court dismissed the wrongful eviction claim under the “public duty doctrine.” It did
not, as the District accurately points out; the trial court dismissed only Ms. Holmes’s
independent claim of negligence under that doctrine, a ruling she does not appeal.
The District does not maintain that the public duty doctrine bars the wrongful
eviction claim against it. See Klahr v. District of Columbia, 576 A.2d 718, 719-20
(D.C. 1990) (extending the public duty doctrine to “claim[s] . . . that the District
negligently failed to protect someone from harm”); Oliver v. Mustafa, 929 A.2d 873,
878 (D.C. 2007) (wrongful eviction is an intentional tort).
                                           8

District on wrongful eviction claim, while noting via footnote the District did not

maintain on appeal that a wrongful eviction claim could not be prosecuted against

it); Wilson v. Hart, 829 A.2d 511, 512 (D.C. 2003) (reversing summary judgment

granted in favor of the District on wrongful eviction claim); Turpin v. Ray, No. CV

19-2394, 2020 WL 1510412 at *19-20 (D.D.C. Mar. 30, 2020) (claim for wrongful

eviction against District’s officers for aiding landlord in eviction sufficiently pled to

survive motion to dismiss).



      The dispute between the parties narrows down to whether Ms. Holmes

plausibly alleged that officers acted with the “intent to evict” her from the premises.

We conclude that she did. The facts alleged include that (1) Ms. Holmes called 911

to report that “a man was trying to change the locks to her home and put her out”

(emphasis added); (2) she told responding officers that she had lived in the home for

the past two years; (3) the officers were aware that her belongings were inside the

home, prompting their directive to “pack a bag”; and (4) the officers ordered Ms.

Holmes to leave the premises upon threat of arrest. Moreover, there is no suggestion

in the complaint (5) that Mr. Pulliam indicated Ms. Holmes was not a tenant, or (6)

that Mr. Pulliam lived in the home or told the officers that he did.
                                             9

       The situation the officers confronted, if we credit Ms. Holmes’s allegations as

we must in this posture, was a classic self-help eviction in which a landlord was

seeking to oust a tenant without a court order permitting him to do so. “The law is

clear in this jurisdiction . . . that a landlord is prohibited from using self-help to evict

a tenant and must proceed instead by using the process provided by law.” Hinton,

917 A.2d at 102. By extension, officers are prohibited from intentionally assisting

a landlord in effectuating such a self-help eviction, and the allegations here establish

that is exactly what the District’s officers intentionally did. The facts outlined above

give rise to a plausible inference that officers knew they were ousting a tenant in

furtherance of the landlord’s self-help eviction. 3



       The trial court reached a contrary conclusion because, in its view, the officers

intended only to “prevent[] a trespass as opposed to assist[] an eviction.” It drew

that inference because the officers threatened to arrest Ms. Holmes “for unlawful



       3
        Our precedents also leave open the possibility that a wrongful eviction “may
lie even if [the plaintiff’s] occupancy constituted something less than some sort of
tenancy.” Sarete, Inc. v. 1344 U St. Ltd. P’ship, 871 A.2d 480, 494 (D.C. 2005)
(quoting Wilson, 829 A.2d at 515 n.9); see also Turpin, 2020 WL 1510412 at *20
(denying motion to dismiss where facts alleged “some right to the property even if
it is less than tenancy” given that plaintiff “made payments in exchange for
housing”); Gregorio v. Hoover, 238 F. Supp. 3d 37, 54 (D.D.C. 2017) (rejecting
argument, at motion to dismiss stage, that plaintiff’s “wrongful eviction claim must
fail because” plaintiff was not a “tenant”).
                                           10

entry and trespassing,” and because there was no allegation that Ms. Holmes told the

officers she “paid rent” or presented them with a lease. In the trial court’s view,

those allegations (and lack thereof) established that the officers “thought [Ms.

Holmes] was a trespasser” and therefore the District could not be liable for the

intentional tort of wrongful eviction. There are several flaws with that reasoning.



      First, that officers threatened to arrest Ms. Holmes for unlawful entry does not

in itself establish that they believed she was guilty of that crime or that they did not

think she was a tenant. Consistent with our obligation to construe the alleged facts

“in the light most favorable” to Ms. Holmes, Calomiris, 3 A.3d at 1190, the officers’

alleged threat might just as readily be seen as an idle one, or the threat of an unlawful

arrest in an effort to expedite a resolution to the conflict. Another possibility is that

the officers misunderstood the applicable law and believed that even if Ms. Holmes

was a tenant, she nonetheless committed a trespass when she refused the owner’s

command to leave the premises. Any of these scenarios is entirely consistent with

the officers’ believing Ms. Holmes was a tenant.
                                          11

      Second, even if officers did believe Ms. Holmes was a mere trespasser, the

facts alleged do not establish that this belief was a reasonable one. 4 “Whether a

landlord-tenant relationship exists depends upon the circumstances surrounding the

use and occupancy of the property.” Young, 752 A.2d at 143. There were many

signs, based on the allegations, that Ms. Holmes was not a mere trespasser or

squatter. She was the one who called 911; she reported it was “her home”; she told

the responding officers she had been living there for years; the home was full of her

belongings; and there was no suggestion Mr. Pulliam lived there or indicated to

officers that he did. Those are hardly the hallmarks of a squatter. There was no

allegation the home was in disarray, that there were any signs of breaking and

entering, or that Mr. Pulliam even told officers Ms. Holmes was not a tenant. That

Mr. Pulliam was changing the locks to “put her out” in fact suggests Ms. Holmes

had keys to the home, which squatters tend not to have.




      4
         While we have previously reserved judgment on the question whether the
District’s officers’ “good faith reasonable belief that plaintiffs were unlawfully on
the premises” might obviate the District’s liability for a wrongful eviction, Wilson,
829 A.2d at 515 n.11, we have never suggested an unreasonable belief might do so.
The District does not now ask us to adopt that view. Instead, it defends the trial
court’s reasoning that the officers did not have “reason . . . to know” Ms. Holmes
was a tenant in the home. We think the facts alleged, if true, gave the officers reason
to know Ms. Holmes was a tenant in the home.
                                          12

      Third, the trial court erred when it downplayed the above facts and instead

focused on what more Ms. Holmes could have done to substantiate her tenancy,

namely, presenting the officers with a lease or expressly telling them she paid rent.

The absence of such allegations is hardly critical at the pleading stage, where a

plaintiff is not required to exhaustively detail each and every pertinent fact. See

Potomac Dev. Corp., 28 A.3d at 544. Even if the officers believed that Ms. Holmes

did not have a lease (given her indication that her father rented the house) and did

not pay rent (contrary to her allegations), that alone would not establish that she was

not a tenant. We have stressed that whether there is a landlord-tenant relationship is

a fact-laden question. See Young, 752 A.2d at 143. According to the complaint, the

officers were told that Ms. Holmes had lived in the house for two years, apparently

had the keys to the house, had her belongings inside, and the primary lessee was her

father. That put the officers on sufficient notice that she was a tenant without

requiring her to affirmatively do more to establish as much.



      Fourth, although the trial court repeatedly stressed the fluid situation the

officers confronted, that they needed to do something to resolve it, and that they did

“their best under the circumstances,” 5 this was simply not the Catch-22 situation that


      5
        This reasoning seems to import a malice-type standard into the intentional
tort of wrongful eviction, that is, that the officers must have understood that their
                                          13

the trial court believed it to be. As an initial matter, Ms. Holmes’s allegations do

not indicate that the officers did their best in the situation. The complaint painted a

picture of officers who simply sided with the homeowner over an apparent tenant

for reasons that cannot be blindly attributed to good faith, particularly not at the

pleading stage. In any event, the trial court’s concerns were misplaced because,

according to Ms. Holmes’s allegations, the officers were not confronted with dueling

claims of tenancy, but with one person (Mr. Pulliam) who claimed to be the home’s

owner and just one person (Ms. Holmes) who claimed to live there, without refute.

The proper course was for the officers to direct the homeowner to cease the unlawful

self-eviction and instead to go through the proper judicial process to obtain an order

of eviction. See Young, 757 A.2d at 142 (“[T]he legislatively created remedies for

reacquiring possession [of real property] are exclusive.”) (quoting Mendes, 389 A.2d

at 787).



                                         III.



      The Superior Court’s judgment is reversed and the case is remanded for

further proceedings.



conduct was unlawful. We see no support for that in our precedents and the District
does not advance that position on appeal.
14

     So ordered.